Case: 2:20-cv-02099-SDM-CMV Doc #: 61 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 1608




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Adenis Enrique Prieto Refunjol et al,              :          Civil No. 2:20-cv-2099
       Petitioners,                                :
                                                   :
               v.                                  :
                                                   :          Judge Sarah D. Morrison
Rebecca Adducci, et al.,                           :
      Respondents.                                 :



                                        NOTICE OF APPEAL


       Respondents Rebecca Adducci, et al., appeal to the United States Court of Appeals for

the Sixth Circuit from the opinion and order entered in this case, docketed at record 44 and

entered on May 14, 2020.

                                                       Respectfully submitted,

                                                       DAVID M. DEVILLERS
                                                       United States Attorney

                                                       s/Christopher R. Yates
                                                       CHRISTOPHER R. YATES (0064776)
                                                       Assistant United States Attorney
                                                       Christopher.Yates@usdoj.gov


                                                       s/Leah M. Wolfe
                                                       LEAH M. WOLFE (0093299)
                                                       Assistant United States Attorney
                                                       Leah.Wolfe@usdoj.gov

                                                       Attorneys for Respondents
                                                       303 Marconi Boulevard, Suite 200
                                                       Columbus, Ohio 43215
                                                       (614) 469-5715
Case: 2:20-cv-02099-SDM-CMV Doc #: 61 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 1609




                                        Certificate of Service

       I hereby certify that a copy of the foregoing Notice of Appeal was served this 13th day of

July, 2020, electronically on all parties of record.

                                                       s/CHRISTOPHER R. YATES
                                                       CHRISTOPHER R. YATES (0064776)
                                                       Assistant United States Attorney




                                                  2
